The question raised upon this appeal is not based upon the constitutionality of the Act or Acts under which the defendant was sentenced, nor upon any claim that an habitual offender's law is not a proper exercise of legislative power. As stated by defendant's counsel in his brief, "This case hinges on what law our says." And the claim, as appears from *Page 701 
the demurrer and the motion to quash, is, in effect, that the defendant was tried and found guilty of a third offense, while the defendant says that there is no statute which provides for such an offense as a second offense or a third offense; that the offense for which he could be arraigned and tried was upon an information of theft from the person and nothing else. The remaining statements of the appeal all turn upon the correctness of the claim as to whether, under our statutes as they stand, the trial and sentence of the accused, as appears from the record, was authorized.
The sole claim made by the defendant is that under our statutes it was improper to try the accused upon an information containing allegations of three prior convictions and imprisonments in the State prison or penitentiary, because our statutes are defective in not clearly stating and describing the crime as a third offense. It may be admitted that our statutes do not create a technical, distinct offense known as third offense as a distinctive crime complete in itself, and no such offense is in terms charged in the information. What the statutes do contemplate and provide for is, that in case of one or two prior convictions the penalty for the new offense on which the defendant is tried and convicted may be made severer than when there is no such prior conviction. The use of the term "second offense" or "third offense" is an untechnical statement of what the statute does describe as an offense committed after one or more prior offenses, and not as a different offense. Hence in State v. Ryan, 68 Conn. 512,517, 37 A. 377, JUSTICE TORRANCE, referring to the liquor statute, used this language: "The offense attempted to be charged is what is known as a `second offense.'"
In the present case the defendant was, in the usual form, charged with theft from the person under § 6254. *Page 702 
The information then alleged three former convictions in the manner provided in § 6617. These former convictions in the present case were all obtained in another jurisdiction. They are no part of the crime charged against the defendant as committed in this jurisdiction, but are necessary to enable the court to apply the Indeterminate Sentence statute, § 6660, which, after providing for a maximum and minimum for State prison sentence other than for life and as connected with a capital offense, goes on as follows: "provided, when any person so sentenced shall have twice before been convicted, sentenced and imprisoned in a state prison or penitentiary, the court shall sentence said person to a maximum of thirty years."
The Indeterminate Sentence Act creates no new crime. It does, however, recognize and provide for different degrees of criminality with reference to the same criminal offense, and by force of the statute takes into account, as a proper element to be considered in determining the penalty but not as to the commission of the crime or what the crime is, the fact of having twice before been convicted. It is a legislative adoption of the same method that is necessarily followed by a court in determining, within the limits prescribed by the statute, the maximum and minimum terms of imprisonment, or in appropriate cases in determining whether or not the person convicted shall be admitted to probation. The facts which may influence the court in either of these particulars are not necessarily or ordinarily any part of the crime which has been charged. They are collateral matters, and whatever the measure of punishment adopted as a result of these collateral facts, the offense as a criminal offense remains unchanged. The distinction, under the Indeterminate Sentence statute, between a case where one has twice before been convicted, and the ordinary case, is that *Page 703 
where the maximum and minimum terms in the ordinary case are determined by the sound discretion of the court on such information as may be presented to it at the time of sentence, in the case of two prior offenses the statute takes away the discretion of the court and requires a maximum of thirty years. Inasmuch as the maximum sentence for an offense is imperatively fixed by the statute, in case the defendant has been twice before convicted, sentenced and imprisoned, and this maximum exceeds the maximum in case of a first offense, it follows that if the State intends to make any claim to raise the penalty by reason of such prior conviction, the defendant should in the information be apprised of this additional element upon which such claim of the State is to be based. It is, accordingly, a uniform rule that such additional allegations relating to the penalty alone should be incorporated in the information.State v. Ryan, 68 Conn. 512, 37 A. 377; 22 Cyc. p. 357; 1 Bishop's Criminal Law (8th Ed.) § 961; 8 Rawle C. L. p. 276, § 293; Annotated Cases, 1912A, p. 1001 note;Goeller v. State, 119 Md. 61, 85 A. 954; Annotated Cases, 1914C, 562; State v. Compagno, 125 La. 669,51 So. 681, overruling State v. Hudson, 32 La. Ann. 1052. See, also, exhaustive notes in 34 L.R.A. p. 398 and 24 L.R.A. (N.S.) p. 432; and so are the authorities generally.
The distinction we have drawn between the criminal offense and the penalty, is, also, amply supported by the authorities. In McDonald v. Massachusetts,180 U.S. 311, 21 Sup. Ct. 389, 45 L. Ed. 542, Mr. Justice Gray, reviewing an opinion upon the same case in173 Mass. 322, 53 N.E. 874, said: "The punishment is for the new crime only, but is the heavier if he is an habitual criminal. . . . The allegation of previous convictions is not a distinct charge of crimes, but is necessary to bring the case within the statute, and *Page 704 
goes to the punishment only." Graham v. West Virginia,224 U.S. 616, 32 Sup. Ct. 583, 56 L. Ed. 917, arose under the West Virginia statute which provides for an additional penalty in case of prior convictions. The West Virginia statute was in substance like ours, and reads: "When any such convict [i. e. one convicted of an offense and sentenced to confinement in the penitentiary] shall have been twice before sentenced in the United States to confinement in a penitentiary, he shall be sentenced to be confined in the penitentiary for life." Sec. 24, Chap. 152 of the Code. Provision was further made by the statute for two situations, one when the fact of prior convictions was known at the time of the trial for a new offense, and one when such fact was not known until subsequent to the trial and imprisonment for the new offense. The defendant was tried, convicted and imprisoned for an offense, and thereafter the fact of a former conviction was discovered. Special proceedings were then brought under the statute by information setting forth the several convictions and alleging the identity of the defendant with the person named in each. Upon proof of these allegations the prisoner received the additional sentence provided for in case of prior conviction. This procedure was held valid. The court, speaking by Mr. Justice Hughes, after affirming the propriety of severer sentences for old offenders, referred to the fact that statutes providing for such severer sentences have long existed both in England and this country, and that such legislation has been uniformly sustained in the State courts, and said, with reference to the specific case then before the court: "While it is familiar practice to set forth in the indictment the fact of prior conviction of another offense, and to submit to the jury the evidence upon that issue together with that relating to the commission of the crime which the indictment *Page 705 
charges, still in its nature it is a distinct issue, and it may appropriately be the subject of separate determination. . . . Although the State may properly provide for the allegation of the former conviction in the indictment, for a finding by the jury on this point in connection with its verdict as to guilt and thereupon for the imposition of the full sentence prescribed, there is no constitutional mandate which requires the State to adopt this course even where the former conviction is known. It may be convenient practice, but it is not obligatory. This conclusion necessarily follows from the distinct nature of the issue and from the fact, so frequently stated, that it does not relate to the commission of the offense, but goes to the punishment only, and therefore it may be subsequently decided." In People v. Sickles, 156 N.Y. 541, 51 N.E. 288, the court said, on page 547: "I regard it as a necessary and logical conclusion, where an increased punishment is prescribed by the statute upon conviction for a second offense, that the prior conviction enters as an ingredient into the criminality of the prisoner. Not that the fact of the prior conviction tends, in any wise, to prove the commission of the second offense; but it aggravates the guilt of the prisoner and, as a hardened, or unreformed, criminal, subjects him to an increased punishment for the repeated crime."
Reading, as we must, the Indeterminate Sentence statute as part of the statute relating to every crime to which it applies, and in this case to the statute (§ 6254) relating to the crime of theft from the person, we cannot see why the allegations necessary to invoke the severer penalty provided by the statute in case of two prior convictions are not properly and correctly stated in the information before us. Two separate issues are presented: first, was the defendant guilty of the crime charged? This relates to the crime only. Second, if *Page 706 
guilty, had the defendant twice before been convicted, sentenced and imprisoned? This relates to the penalty only, and does not involve or state any other or different crime from that first stated. The jury must by their verdict answer each of these issues. No claim is here made that such answer was not properly given in this case, and we must assume that this was done under proper instructions.
The claim of unconstitutionality raised by the demurrer was expressly waived in defendant's brief.
The question discussed is specifically that raised by the motion in arrest, to wit: "The verdict of the jury is contrary to law in that it is a finding of guilty on an information purporting to charge him with an offense which does not exist in law in Connecticut, to wit, the crime of a `third offense.'" The denial of the motion to quash, and the overruling of the demurrer, were warranted quite independently of the holding as to a third offense, because, under the statute, § 6607, the defendant might have been found guilty of theft from the person only, or under § 6654, providing, in the case of State prison offense, for a double term for a second offense.
The allegation of three prior convictions instead of only two is immaterial. The State might fail in its proof as to one and the statute takes account of only two. If more than two convictions are alleged or proved, the additional allegation of conviction is mere surplusage. Taylor v. Commonwealth, 3 Ky. L. Rep. 783; State v. Jones (Iowa), 128 F. 626.
The defendant's argument is made substantially upon the assumption that this prosecution was based upon § 6655, entitled "Incorrigibles," and that this section is fatally defective in form. We do not think it is necessary to discuss this section. The Indeterminate Sentence section and the section relating to *Page 707 
theft from the person, taken together, as they necessarily must be, are complete in themselves without in terms raising any question of incorrigibility or habitual criminality. The resulting penalties differ materially, and the penalty inflicted in this case is in accord with the Indeterminate Sentence Act in form and spirit, for the sentence under the Indeterminate Sentence Act is a maximum of thirty years, while under the Incorrigible Act it is detention for twenty-five years after the expiration of the sentence for the crime charged in the Incorrigible Act. The appeal is limited in scope to the single point discussed, properly so we think, in view of the substantial uniformity of the decisions upon this subject, and we discover no question raised by the appeal that is not fully answered by the decision upon the main question.
   There is no error.
In this opinion the other judges concurred.